DETAILED ACTION
Claims 1-2, 4-7, 9, 12-16, and 20-27 were subject to restriction requirement on 08/32/2020. 
Applicant filed a response and elected Group I, including claims 1-2, 4-7, 9, and 12-14 on 10/29/2020. 
Claims 1-2, 4-7, 9, 12-16, and 20-27 are pending, of which claims 15-16 and 20-27 are withdrawn. 
Claims 1-2, 4-7, 9, 12-14 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Upon further consideration, the species requirement of (1) List I and (2) List II, as set forth in the restriction requirement mailed on 08/31/2020, is hereby withdrawn. 
Applicant’s election of Group I, including claims 1-2, 4-7, 9, and 12-14 in the reply filed on 10/29/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-16 and 20-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed 10/29/2020. 
The restriction is deemed proper and is made FINAL in this office action.  Claims 1-2, 4-7, 9, and 12-14 are examined on the merits of this office action.

Claim Objections
Claim 4 is objected to because of the following informalities: 
In order to ensure clarity, it is suggested to, in claim 4,: 
insert “,” after “thermoset” in line 2 
insert “,” after “polyester” in line 2 
“a” before “polylactic” in line 3 
insert “,” after “thereof” in line 4. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 9, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
The claims are drawn to “a composite comprising a mixture of proteins and at least one polymer, wherein: said mixture of proteins comprises “m” types of proteins of differing molecular weight, wherein each protein in said mixture comprises, independently, “n” repeats of a repetitive region of a major ampullate spidroin (MaSp) protein, or a functional homolog, variant, derivative or fragment thereof, wherein m and n are, independently, an integer between 2 to 70” (see claim 1). Claim 6 claims “wherein said repetitive region comprises the amino acid sequence as set forth in SEQ ID NO: 3 (AAAAAAAASGPGGYGPGSQGPSGPGGYGPGGPGSS)” (claim 6). The claims are extremely broad with regards to the proteins encompassed by the claim. 
Applicant’s specification states in paragraph [0100], “The terms "major ampullate spidroin protein" and "spidroin protein" are used interchangeably throughout the description and encompass all known major ampullate spidroin proteins, typically abbreviated "MaSP", or "ADF" in the case of Araneus diadematus. These major ampullate spidroin proteins are generally of two types, 1 and 2. These terms furthermore include non-natural proteins, as disclosed herein, with a high degree of identity and/or similarity to at least the repetitive region of the known major ampullate spidroin proteins. Additional suitable spider silk proteins include MaSP2, MiSP, MiSp2, AcSP, FLYS, FLAS, and flabelliform.” Thus, “Masp proteins” encompass a vast number of proteins
functional assay is the formation of self-assembling fibers in cells expressing said functional homolog, variant, derivative or fragment.”
Applicant’s specification further states in paragraph [0152] that “The terms derivatives and functional derivatives as used herein mean the amino acid sequence of the invention with any insertions, deletions, substitutions and modifications.”
Applicants specification states in paragraph [0139], “An amino acid sequence or a nucleic acid sequence is said to be a homolog of a corresponding amino acid sequence or a nucleic acid, when the homology is determined to be at least 50%, at least 55%, at least 60%, at least 65%, at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 92%, at least 94%, at least 96%, at least 98% or at least 99%.” 
Applicant’s specification states in paragraph [0160], “A "fragment" constitutes a fraction of the amino acid or DNA sequence of a particular region. A fragment of the peptide sequence is at least one amino acid shorter than the particular region, and a fragment of a DNA sequence is at least one base-pair shorter than the particular region. The fragment may be truncated at the C-terminal or N-terminal sides, or both. An amino acid fragment may comprise at least 3, at least 4, at least 5, at least 6, at least 7, at least 8, at least 9, at least 10, at least 11, at least 12, at least 13, at least 14, at least 15, at least 16, at least 17, at least 18, at least 19, at least 20, at least 21, at least 22, at least 23, at least 24, at least 24, at least 26, at least 27, at least 28, at least 29, at least 30, at least 31, at least 32, at least 33 or at least 34 amino acids of SEQ ID NO. 1 or 3.” 
The specification discloses SEQ ID Nos from ADF and Masp proteins.  For example, SEQ ID NO:2 is a 27mer peptide from MASP1.

Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the enormous number of protein sequences that satisfy the structural limitations of the claim are also able to self-assemble into fibers.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	Applicant’s specification states in paragraph [0348], “synthesis of a Sequence Encoding for a Single Repeat Unit of a Dragline Spider Silk Protein: A 35 amino acid long sequence representing an average consensus sequence of the 15 repeats constituting the repetitive region of ADF-4 (Genbank entry U47856) was designed. 
The       average      consensus     sequence      peptide      sequence      is: 
14), which is encoded by       the       105       DNA         base       pair      sequence:       5'-10 TCGTCCTGGAGGTTATGGCCCAGGAAGCCAAGGACCATCTGGTCCAGGAGGAT 
ATGGTCCAGGCGGACCTGGCTCTAGTGCAGCAGCTGCCGCAGCAGCTGCA-3' (SEQ ID NO: 15). Thus, the only examples reduced to practice were derived from ADF-4.  As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes proteins from ADF-4 reduced to practice, is extremely narrow.  One of ordinary skill in the art would not consider the examples in the instant specification to be representative of the full scope of the claimed genus.
	 Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
As stated above, proteins comprising ADF-4 proteins are reduced to practice.  Applicants further disclose peptides from MASP1 proteins.

	ii. Partial structure: 
The specification discloses peptides from MASP1 and APD-4.  However, Applicants are lacking with regards to any functional homolog, derivatives, variants, derivatives or fragments of ANY MaSP protein as claimed.  Although one of ordinary skill in the art could determine if a 

	iii. Physical and/or chemical properties: 
The data do not suggest the physical basis for the claimed activity and therefore do not describe which substitutions, deletions or additions could be made while preserving function.  Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The role of the individual amino acids of any of the sequences listed or proteins encompassed by claims and fiber assembly is not established.  As a result, it is impossible to predict, based on the specification, how changing any position will affect the ability of the peptide to assemble into fibers.

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art are listed as the methods for making the peptides of the instant claims.  Where the specification fails to provide description is in the structure of the protein to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless proteins that meet the structural requirements of the claims would also be able to assemble into fibers.
.

Conclusion
In conclusion, only a peptide reduced to practice, satisfies the written description requirements of 35 U.S.C. 112, first paragraph.

Regarding dependent claims 2, 4-7, 9, and 12-14, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 9, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a composite comprising a mixture of proteins and at least one polymer, wherein: said mixture of proteins comprises m types of proteins of differing molecular weight, wherein each protein in said mixture comprises, independently, n repeats of a repetitive region of a major ampullate spidroin (MaSP) protein, or a functional homolog, variant, derivative or fragment thereof, wherein m and n are, independently, an integer between 2 to 70.”  The addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. Furthermore, Applicant’s specification states in paragraph [0100], “The terms "major ampullate spidroin protein" and "spidroin protein" are used interchangeably throughout the description and encompass all known major ampullate spidroin proteins, typically abbreviated "MaSP", or "ADF" in the case of Araneus diadematus. These major ampullate spidroin proteins are generally of two types, 1 and 2. These terms furthermore include non-natural proteins, as disclosed herein, with a high degree of identity and/or similarity to at least the repetitive region of the known major ampullate spidroin proteins. Additional suitable spider silk proteins include MaSP2, MiSP, MiSp2, AcSP, FLYS, FLAS, and flabelliform.” 
Regarding “repetitive region”, paragraph [0101] states “As used herein, the term "repetitive region", "repetitive sequence" or "repeat" refer to a recombinant protein sequence derived from repeat units which naturally occur multiple times in spider silk amino acid sequences (e.g., in the MaSP-1 peptide). One skilled in the art will appreciate that the primary structure of the spider silk proteins is considered to consist mostly of a series of small variations of a unit repeat. The unit repeats in the naturally occurring proteins are often distinct from each other. That is, there is little or no exact duplication of the unit repeats along the length of the protein.”  Thus, it appears that the term “repeat” and “repetitive region” are used interchangeably and when used, does not mean that the sequence is actually repeated but that the sequence is derived from a repetitive region.  The use of “repeat” and “repeats of a repetitive region” are confusing based on the definition in the specification.  The term “repeat” in the specification appears to be contradictory to what the actual term means. Thus, one cannot determine what is considered a repeat or how many repeats in a protein given that repetitive 
Claim 2 recites “wherein the ratio of ‘n’ to ‘m’ is in the range of….” The ‘m’ variable is the number of proteins in the mixture whereas the ‘n’ is defined as the number of repeats in each protein (see claim 1).  It is unclear if Applicants are taking the sum of repeats in all of the proteins or the number of repeats in each protein when doing this calculation.  The ‘n’ can be different for each protein and thus it is unclear how to do this calculation.  Further clarification is required.  
Claim 4 recites, “said polymer is a synthetic polymer, a thermoplastic polymer, a thermoset an epoxy, a polyester… …or any combination thereof, optionally wherein at least one polymer is a non MaSp protein derived polymer.” Firstly, it is unclear what is meant by the term “a thermoset an epoxy” in line 2. Does this mean a thermoset epoxy? Or does this limitation mean “a thermoset [polymer,] an epoxy polymer”? Given it is unclear, this limitation renders the claim indefinite. Further, it is unclear if the polymer includes any synthetic polymer, any thermoplastic polymer, and any thermoset or the polymer is limited to the specifically recited synthetic thermoplastic or thermoset polymers such as epoxy, polyester, polyamide, etc. It is unclear if the specific polymers listed are preferred embodiments. Therefore, the claim is indefinite.
Claim 7 recites, “or (ii) a layer of at least 0.5 micron thick” in lines 5-6. It is unclear what this layer refers to – the composite as a whole or a portion of the composite? In order to ensure clarity, it is suggested to insert “wherein the composite is” before “characterized” in line 1. 
Regarding dependent claims 2, 4-7, 9, and 12-14, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US 2015/0165092) (Kaplan) in view of Gat et al. (US 2012/0022005) (Gat) and Scheibel et al. (US 2015/0284565) (Scheibel).
It is noted that Gat et al. (US 2012/0022005) is cited in the IDS provided by Applicant. 
Regarding claims 1-2 and 5-6
Kaplan teaches a composite material comprising silk microfibers distributed in a polymeric material (i.e., at least one polymer) (Kaplan, [0021-022]; claim 1). 
Kaplan does not explicitly teach the mixture of proteins.
With respect to the difference, Gat teaches a fiber composed of a recombinant spider silk protein comprising n repeats of SEQ ID NO:4 (SGPGGYGPGSQGPSGPGGYGPGGPGSSAAAAAAAA), or a functional homolog variant derivative, fragment or mutant thereof, wherein n is an integer above 2 (Gat, [0220]; [0299]; claims 18 and 20). Gat teaches a list of amino acid sequences from which the fibers of the invention are composed of any of the recombinant spider-silk proteins of the invention, having any of those amino acid sequences (Gat, [0232]). These amino acid sequences as listed comprise, independently, an amino acid sequence as set forth in SEQ ID NO:1 as claimed and comprise 2-70 repeats of a repetitive region of SEQ ID NO:3 as claimed.  
For example, SEQ ID NO:52, as listed in paragraph [0232] of Gat, repeats SEQ ID NO:4 16 times. The 16 repeat of SEQ ID NO:52 meets the limitations of SEQ ID NO:1 (see amino acids 28-62) and this is repeated 15 more times (amino acids 63-560) thus meeting the limitations of 2-70 repeats of the repetitive region. Therefore, the SEQ IDs, such as 24-31, 40-47, 49-55, and 72-79 listed in paragraph [0232] of Gat meets the limitation of the proteins as claimed in claim 1. 
While Gat teaches a fiber composed of any of the recombinant spider-silk proteins, Gat does not explicitly teach using a mixture of proteins. 


Scheibel and Gat and Kaplan are analogous art as they are all drawn to silk fibers from spider silk protein for use in medicine (Scheibel, [0126] (Gat, [0073]) (Kaplan, [0003]).
In light of the disclosure of Scheibel and Gat, it therefore would have been obvious to one of ordinary skill in the art to combine 2 or more of the proteins of Gat with varying molecular weights (8, 12, 20, 24, and 32 repeats) for forming the spider silk microfibers of Kaplan, since combining multiple spider silk proteins is known in the art for the purpose of forming a silk fiber for use in medicine and each individual protein has shown to effectively forma fiber that has the desired properties, and thereby arrive at the claimed invention. 
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
Thus, use of a combination of two or more repeat proteins of different molecular weight is “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.

Regarding claim 4
Kaplan further teaches the polymeric material is polylactic acid or polycaprolactone  (Kaplan, [0022]). 
Regarding claim 7
Kaplan further teaches the silk microfibers distributed in the matrix material yields stronger composites with higher mechanical properties (Kaplan, [0113]). Kaplan teaches the silk microfibers are present in an amount sufficient to increase at least one mechanical property (e.g., but not limited to, compressive modulus, compressive strength, compressive toughness, ultimate compressive strength) by at least about 10% to 95% or higher (Kaplan, [0113]). 

Regarding claim 9
Kaplan further teaches silk microfibers can be distributed in a polymeric material in a weight ratio (silk microfiber:polymeric material) of about 1:1 to about 1:20 (i.e., about 50% to about 5% by weight) (Kaplan, [0024]; [0108]; claim 34).
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 12
Kaplan further teaches the composite material is in the form of a film or a fabric (i.e., article) (Kaplan, [0111]; claim 38). 

Regarding claim 13
Kaplan further teaches the composite material comprises a biocompatible polymer as an additive (Kaplan, [0215]; [0217]). 

Regarding claim 14
Kaplan further teaches composition for in vivo application can further comprise a pharmaceutically acceptable carrier for administration of the silk microfibers and optionally an active agent (Kaplan, [0097]). Kaplan further teaches the compositions can further comprise the composite material comprising the silk microfibers distributed in the polymeric matrix material (Kaplan, [0101]). Kaplan further teaches the composite material is useful for in vivo application (Kaplan, [0117]; [0138]; [0105])
Given Kaplan teaches the composition for in vivo applications can further comprise a pharmaceutically acceptable carrier, given Kaplan teaches the compositions can further comprise the composite material, and given Kaplan teaches the composite can be used for in vivo applications, it therefore would have been obvious to one of ordinary skill in the art to form a composition comprising the composite material and a pharmaceutically acceptable carrier for in vivo applications. Given this composition comprises a pharmaceutically acceptable carrier, it is clear the composition is a pharmaceutical composition.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789